 

PENNYMAC ROLL-UP FACILITY

EXECUTION

 

Exhibit 10.38

 

AMENDMENT NO. 1

TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Amended and Restated Master Repurchase Agreement, dated as of
August 4, 2016 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated under the laws of Switzerland, acting through its Cayman Islands
Branch (the “Buyer”), PennyMac Holdings, LLC (“PennyMac Holdings”), PennyMac
Corp. (“PMC”), PennyMac Operating Partnership, L.P., in their capacity as
sellers (“POP”, together with PennyMac Holdings and PMC, each a “Seller” and,
collectively, the “Sellers”), PMC REO Financing Trust, an asset subsidiary (the
“REO Subsidiary” and together with the Sellers, the “Seller Parties”) and
PennyMac Mortgage Investment Trust (“PMIT”) and PennyMac Operating Partnership,
L.P., in their capacity as guarantors (each, a “Guarantor” and collectively, the
“Guarantors”).

RECITALS

The Administrative Agent, the Seller Parties and the Guarantors are parties to
that certain Amended and Restated Master Repurchase Agreement, dated as of March
31, 2016 (the “Existing Repurchase Agreement”, as is assigned to Buyer, and as
amended by this Amendment, the “Repurchase Agreement”).  The Guarantors are
parties to that certain Amended and Restated Guaranty (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of March 31, 2016, by the Guarantors in favor of Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement and Guaranty, as applicable.

The Administrative Agent, the Buyer, the Seller Parties and the Guarantors have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyer, the Seller Parties and the
Guarantors hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended as follows:

SECTION 1.Definitions.  Section 2 of the Existing Repurchase Agreement is hereby
amended by deleting the definitions of “State Specific Foreclosure Aging
Timeline”, “State Specific REO Disposition Timeline” and “State Specific REO
Recording Timeline” in their entirety and all references thereto.

SECTION 2.State Specific Foreclosure Aging Timeline.  Exhibit M of the Existing
Repurchase Agreement is hereby amended by deleting such exhibit in its entirety
and all references thereto.

SECTION 3.State Specific REO Disposition Timeline.  Exhibit N of the Existing
Repurchase Agreement is hereby amended by deleting such exhibit in its entirety
and all references thereto.

SECTION 4.State Specific REO Recording Timeline.  Exhibit O of the Existing
Repurchase Agreement is hereby amended by deleting such exhibit in its entirety
and all references thereto.

SECTION 5.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

5.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of Buyer shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:

-1-

LEGAL02/36558854v3

--------------------------------------------------------------------------------

 

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Seller Parties and the Guarantors;

(b)Amendment No. 1 to the Consolidated, Amended and Restated Pricing Side
Letter, dated as of the date hereof, executed and delivered by duly authorized
officers of the Administrative Agent, the Seller Parties and the Guarantors; and

(c)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 6.Representations and Warranties.  Each Seller Party hereby represents
and warrants to the Administrative Agent and Buyer that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of Repurchase Agreement.

SECTION 7.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 8.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 9.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 10.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 11.Reaffirmation of Guaranty.  The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty. Each
Guarantor acknowledges and agrees that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of the Seller Parties to
Administrative Agent and Buyer under the Repurchase Agreement and related
Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

 

 

-2-

LEGAL02/36558854v3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

Credit Suisse First Boston Mortgage Capital LLC,
as Administrative Agent under the Repurchase Agreement

 

 

 

By:

 

/s/ Elie Chau

Name:

 

Elie Chau

Title:

 

Vice President

 

Credit Suisse AG, Cayman Islands Branch, as the Buyer

 

 

 

By:

 

/s/ Oliver Nisenson

Name:

 

Oliver Nisenson

Title:

 

Authorized Signatory

 

By:

 

/s/ Patrick J. Hart

Name:

 

Patrick J. Hart

Title:

 

Authorized Signatory

 

PennyMac Corp.,

as a Seller

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PennyMac Holdings, LLC,

as a Seller

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PMC REO Financing Trust,
as the REO Subsidiary

 

 

 

By:

 

PennyMac Corp., as Administrator

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:  

 

Managing Director, Treasurer

Signature Page to Amendment No. 1 to A&R MRA

--------------------------------------------------------------------------------

 

 

PennyMac Mortgage Investment Trust, as a Guarantor

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:  

 

Managing Director, Treasurer

 

PennyMac Operating Partnership, L.P., as a Seller and as a Guarantor

 

 

 

By:

 

PennyMac GP OP, Inc., its General Partner

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:  

 

Managing Director, Treasurer

 

Signature Page to Amendment No. 1 to A&R MRA